

117 HR 3530 IH: Illegal Immigration Penalty Enhancement Act of 2021
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3530IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Nehls (for himself and Mr. Reschenthaler) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to impose a penalty for illegal immigration, and for other purposes.1.Short titleThis Act may be cited as the Illegal Immigration Penalty Enhancement Act of 2021. 2.Penalty for illegal immigration(a)In generalChapter 8 of Immigration and Nationality Act (8 U.S.C. 1321 et seq.) is amended by adding after section 275 of the Immigration and Nationality Act (8 U.S.C. 125) the following new section:275A.Penalty for illegal immigration(a)OffenseNotwithstanding any other provision of law, a certain illegal alien found to have reentered into the United States shall be imprisoned for a term of not less than five years in a Federal correctional facility.(b)Conviction for a crimeNotwithstanding any other provision of law, a certain illegal alien who is convicted of an offense under subsection (a) and an offense under State or Federal law shall serve such sentences consecutively with the penalty for the offense under subsection (a) being served in a Federal correctional facility. (c)Subsequent entryThe penalty under subsection (a) shall apply to each unlawful entry into the United States.(d)Certain illegal alien definedIn this section, the term certain illegal alien means an alien, who at the time of a commission of an offense under subsection (a)—(1)does not have lawful immigration status, including—(A)an alien who entered the United States without inspection, admission, or parole; or(B)an alien whose lawful status has expired or was rescinded, revoked, or otherwise terminated; and(2)has reentered the United States after being deported..(b)Conforming amendmentThe table of contents for the Immigration and Nationality Act is amended by inserting after the item relating to section 275 the following:Sec. 275A. Penalty for illegal immigration. .